I concur. However, I think it should be made clear that this case did not involve an attempt by the Utah Industrial Commission to apply the Utah Act with extraterritorial effect. The accident giving rise to the injury and death had its situs in Utah. The application of Utah statutes to an industrial accident with its situs within the territorial limits of Utah does not involve a question of extraterritoriality. Aside from the operation of certain conflicts of law principles the Utah Industrial Commission clearly could apply Utah law and such application would have no extraterritorial effect. Were the employer, United Air Lines, not exempted from the provisions of the Utah Act, some very interesting conflicts of law questions would be raised by the fact that California took jurisdiction and applied its compensation laws to this industrial accident *Page 65 
which happened without the territorial limits of California. But 42-1-52a expressly exempts United Air Lines from the operation of the provisions of the Utah Act. This section is set out in the opinion of Mr. Justice TURNER. It exempts employers from the provisions of the Act when the injured employee was hired outside the state and only temporarily within the state doing work for his employer if such employer has furnished workmen's compensation insurance coverage under the laws of another state so as to cover the employment in Utah. This exemption is to take effect however, only if the extraterritorial provisions of the Utah Act are recognized in such other state and only if employers and employees, who are covered under compensation laws of this state, are likewise exempted from the application of the workmen's compensation act of such other state.
In the instant case there is no evidence regarding the provisions of the California law in this respect. In view of this I agree with the holding of Mr. Justice TURNER that we will assume that California law is the same as the Utah law. The injured employee, Miss Cantwell, was hired outside of this state. She was killed in the course of her employment while temporarily within this state. The employer, United Air Lines, had furnished workmen's compensation insurance coverage under the law of the State of California so as to cover temporary employment in Utah. It necessarily follows that the employer was expressly exempted from the provisions of the Utah Act. This holding obviates the necessity for any discussion of the conflicts of law questions discussed by counsel and the various questions involving attempts to apply the Utah law with extraterritorial effect.
The case of Fay v. Industrial Commission, 100 Utah 542,114 P.2d 508, cited by counsel, involved a situation where the employee-employer relationship was localized in Utah, but the employee was killed in an accident which happened in Idaho. The application of Utah law in situations like the Fay case have often been referred to as the application *Page 66 
of the law with extraterritorial effect. Technically this would not seem to be correct. The Utah Commission was directed to take jurisdiction on the grounds that the relationship of employer-employee existed in Utah. It would be the existence of that relationship here that would give the Utah Commission jurisdiction. Had Idaho also taken jurisdiction under its compensation laws and proceeded to award compensation, the holding of Magnolia Petroleum Co. v. Hunt, 320 U.S. 430,64 S. Ct. 208, 88 L.Ed. ___, 150 A.L.R. 413, might be drawn into play. The questions thus raised would be conflicts of law questions. Neither Utah nor Idaho would be held to be applying its laws with extraterritorial effect. Utah would take jurisdiction by virtue of the fact that the relationship of employee-employer existed in Utah. It would apply Utah law. Idaho would take jurisdiction and apply its law on the grounds that the accident happened in Idaho. Neither would be attempting to have its laws enforced outside its territorial limits. These concepts and various questions relating thereto have been raised by counsel, but the holding that the Utah statute expressly exempts United Air Lines from the provisions of the Utah Act makes further discussion of these points unnecessary. *Page 67